Citation Nr: 1640898	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to December 1965; August 1966 to July 1970; and January 1971 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A video conference was scheduled in January 2013 at the RO before a Veterans Law Judge (VLJ); however, the Veteran cancelled this hearing.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for COPD have been met.  


CONCLUSION OF LAW

COPD was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has considered the medical and lay evidence of record.  This evidence supports a connection between the Veteran's current COPD to service.  It shows that during military service the Veteran was treated on multiple occasions for upper respiratory infections and bronchitis.  As pointed out by the Veteran, his August 1981 retirement examination report includes a notation regarding the results of a chest X-ray which showed "bilateral perihilar interstitial disease; subsegment 1 atelectasis in the right mid lung field" (which is also found on a March 2014 chest X-ray conducted at Home Memorial Hospital).  

While there is a negative VA opinion of record that addressed service connection for COPD, the conclusion has its shortcomings.  The VA examiner who conducted examination in July 2010 attributed the Veteran's COPD to tobacco use.  However, the examiner does not address the significance of a January 1975 clinical entry noting X-ray evidence of "? Scarring-major fissure-ant, low"; a September 1975 clinical entry denoting X-ray evidence of minimal left basilar infiltrates; an August 1980 Medical Evaluation Board (MEB) chest X-ray report showing possible left hilum mass (repeat X-ray requested); or the August 1981 diagnostic study conducted at examination prior to retirement which noted X-ray evidence of "bilateral perihilar interstitial disease; subsegment 1 atelectasis in the right mid lung field."  Additionally, the examiner mistakenly indicated that all 11 X-rays conducted during service were within normal limits except the August 1981 retirement report.  Although, the examiner refers to the August retirement examination findings, he does not elaborate any further on the significance of the X-ray abnormalities noted at that time.  

Where a disease has its onset in service-that is, where it is incurred "coincident with service"--it may be service-connected regardless of its cause as long as it is incurred in line of duty and not due to the Veteran's willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . .").  The regulations prohibiting service connection for disability resulting from use of tobacco products specifically provide that that prohibition does not apply where "the disability became manifest . . . during service."  38 C.F.R. § 3.300 (b)(1).  

Therefore, given the shortcomings of the VA medical opinion addressing direct service connection, and as the service treatment records document a history of respiratory problems in service, combined with the Veteran's competent and credible reports of continued respiratory problems since service, and resolving any doubt in the Veteran's favor, the Board finds that the symptoms the Veteran experienced during his long military career in this case were as likely as not early signs of the obstructive disease.


ORDER

Entitlement to service connection for COPD is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


